DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-4, 10, 12, and 20 are amended and claims 9 and 13-14 are cancelled due to Applicant's amendment dated 06/09/2022.  Claims 1-7, 10-12, and 15-24 are pending.
Response to Amendment
The rejection of claims 1-4, 11, 15-17, and 18-19 under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2016/044609 A1 (“Chen”) in view of KR 20110015319 A—English translation obtained by Espacenet (“Jung”)—is overcome due to the Applicant’s amendment dated 06/09/2022. The rejection is withdrawn. 
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Chen in view of Jung and Beauge-Duget WO 2016091316 A1—English translation obtained from Espacenet (“Beauge-Duget”)—is overcome due to the Applicant’s amendment dated 06/09/2022. The rejection is withdrawn. 
The rejection of claims 5-7 and 12 under 35 U.S.C. 103 as being unpatentable over Chen in view of Jung and Carrillo et al. WO 2014/199268 A1 (“Carrillo”) is overcome due to the Applicant’s amendment dated 06/09/2022. The rejection is withdrawn. 
The rejection of claims 20-23 under 35 U.S.C. 103 as being unpatentable over Takahashi et al. WO 1993009277 A1—English translation obtained from Global Dossier (“Takahashi—MT”)—in view of Mouri et al. US 5,690,922 (“Mouri”) is overcome due to the Applicant’s amendment dated 06/09/2022. The rejection is withdrawn. 
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Mouri and Pike et al. US 5,382,400 (“Pike”) is overcome due to the Applicant’s amendment dated 06/09/2022. The rejection is withdrawn. 
The rejection of claims 9 and 13-14 as set forth in the previous Office Action is moot because claims 9 and 13-14 are cancelled due to the Applicant's amendment dated 06/09/2022.

Response to Arguments
Applicant’s arguments on pages 5-7 of the reply dated 06/09/2022 with respect to the rejection of claims 1-7, 10-12, and 15-24 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references fail to teach the newly added limitation of “a standard deviation of particle sizes is no greater than about 20% of a mean particle size of the particulate fillers”.
Examiner's response –While the cited references of the previous rejection with respect to claim 1 (Chen, Jung, Beauge-duget, and Carrillo) fail to teach a standard deviation of a particulate filler, and the cited references of the previous rejection with respect to claim 20 (Takahashi-MT, Mouri, and Pike) fail to teach the particle size and standard deviation of a particulate filler, the prior art US 2011/0052913 A1 (“McAmish”) and US 5,846,310 (“Noguchi”) teaches the new limitations, as discussed in greater detail below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al WO 2016/044609 A1 (“Chen”) in view of KR 20110015319 A—English translation obtained by Espacenet, hereinafter “Jung”. Supporting evidence provided by Infrared Training Institute, “Infrared Transparent Materials”, JPH 05309138 A—English translation obtained from Espacenet, hereinafter “Nobuchika”, and McAmish US 2011/0052913 A1 (“McAmish”). Supporting evidence provided by US 20050013945 A1 (“Bringley”).
Regarding claims 1, 11, 15-16, and 18, Chen teaches a radiative cooling fabric directed to a garment comprising woven yarn, wherein the woven yarn comprises fibers (¶ [0005]). The radiative cooling fabric provides an IR transmittance at wavelengths between about 5 µm to about 30 µm ranging from about 30% to about 99% (¶ [0005]). The fibers may comprise one or more of polyesters, polyethylene, propylene, polycaprolactam, nylons, etc. and have a core-sheath (core-shell) structure (¶ [0005]).
Chen teaches to fully harness thermal radiation for cooling, clothing fabrics should be transparent to mid- and far-infrared radiation (¶ [0035]). By designing clothing to be transparent to mid- and far-IR radiation, it is possible to provide persistent cooling using thermal radiation (¶ [0039]).
Chen additionally teaches a method of fabric production consisting of extruding a molten polymer through a spinneret into a bundle of fibers prior to yarn formation (¶ [0074]). However, Chen fails to teach refractive index contrast domains dispersed within the fibers of the radiative cooling fabric. 
Jung teaches a method for manufacturing a textile fabric, which may be directed to a garment (see Example 4 on pg. 14), having an antibacterial and far-infrared radiation function (pg. 1, first paragraph) by mixing a raw fiber material with one or more nanoparticles having an antibacterial function and one or more nanoparticles with far-infrared radiation function before the raw fiber material is spun into a yarn (second half of pg. 2 and claim 1 on pg. 15). Jung teaches clothing comprising the functional fibers have improved blood circulation (pg. 14). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to mix one or more nanoparticles having an antibacterial function and one or more nanoparticles with far-infrared radiation function into the molten polymer (i.e. raw fiber material) of the fibers of the radiative cooling fabric before the molten polymer is spun, based on the teaching of Jung.  The motivation for doing so would have been to obtain a radiative cooling fabric having antibacterial and far-infrared radiation function, and additionally improve blood circulation in the body of the wearer, as taught by Jung. As the nanoparticles are incorporated into the molten polymer before spinning, and Jung teaches the nanoparticles do not agglomerate with each other to increase the dispersibility (bottom half of pg. 2), accordingly, the nanoparticles are dispersed within the fibers.
Jung teaches nanoparticles with far-infrared radiation function include germanium (Ge), among others (claim 1 on pg. 15). As evidenced by Infrared Transparent Materials, germanium is transparent to infrared. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select germanium as the nanoparticle with far-infrared radiation function, because it would have been choosing from a list of suitable nanoparticle with far-infrared radiation function, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the nanoparticle with far-infrared radiation function in the fiber of the radiative cooling fabric of Chen in view of Jung and possessing the benefits taught by Jung.  Additionally, it would have been obvious to select germanium because germanium is transparent to infrared, which is a desirable trait of the radiative cooling fabric of Chen. One of ordinary skill in the art would have been motivated to produce additional fibers comprising nanoparticles with far-infrared radiation function having the benefits taught by Jung in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 	
Chen in view of Jung fail to specifically teach the germanium nanoparticles are located only within the core of the fiber. However, one of ordinary skill in the art would understand the nanoparticles may be present in either the sheath, the core, or both.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the germanium nanoparticles in only the core of the fibers, because it would have been choosing either the sheath, the core, or both, which would have been a choice from a finite number of identified, predictable solutions of a fiber in radiative cooling fabric of Chen in view of Jung and possessing the benefits taught by Chen and Jung.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising germanium nanoparticles having the benefits taught by Chen and Jung in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Chen in view of Jung fails to teach wherein the germanium nanoparticles have a weighted average transmittance of infrared radiation over a wavelength range of 7-14 µm of at least about 40%. However, germanium is a material exemplified in the instant specification as suitable for the claimed particulate filler, and that suitable materials for the fillers have a transmittance of IR radiation at a wavelength of 9.5 µm of at least 40% (see instant ¶ [0047]). It is reasonable to presume that the claimed weighted average transmittance of infrared radiation is inherent to Chen in view of Jung. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Chen in view of Jung fail to teach the average particle size of the germanium nanoparticle. 
Nobuchika teaches a coating film of a composition comprising germanium, specifically for use on garments (¶ [0004]). Nobuchika teaches that due to the electrical and thermal treatment effects of germanium, direct or indirect contact with the human body reduces shoulder stiffness and fatigue (¶ [0002] and [0023]). Nobuchika teaches from the viewpoint of the thermal effect, it is preferable that the germanium has an average particle diameter (size) of about 0.1 to 5 µm (100 to 5000 nm) (¶ [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select germanium nanoparticles having an average particle size of 100 to 5000 nm, based on the teaching of Nobuchika.  The motivation for doing so would have been to obtain a radiative cooling fabric that reduces shoulder stiffness and fatigue, as taught by Nobuchika. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Chen in view of Jung and Nobuchika fail to teach the standard deviation of the germanium nanoparticles. It should be noted that the standard deviation of such particles are result effective variables. McAmish teaches fibers comprising at least one filler having an average particle size less than or equal to about 1 microns for use in fabrics and garments (abstract, ¶ [0003] and [0027]). The particle size distribution—which is directly related to the standard deviation1--of the filler may be small enough so as to not significantly weaken the individual fibers and/or make the surface of the fibers abrasive but large enough so as to create an aesthetically pleasing surface texture (¶ [0029]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a nanoparticles having a particle size distribution—and thus a standard deviation—within the claimed range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art See MPEP 2144.05. In the present invention, one would have been motivated to optimize the fiber strength and surface texture. 
Regarding claims 2 and 3, while Chen teaches the fibers may include one or more polymers including polyethylene teaches a specific example of the fibers in Fig. 26 wherein the fibers comprise a blend of polyethylene (PE) and PET (¶ [0005] and [0123]), Chen fails to specifically teach both the core and sheath of the fiber comprise such a blend.
However, given the teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a blend of PE and PET for both the core and the sheath, because it would have been choosing specific polymers for the core and sheath, which would have been a choice from a finite number of identified, predictable solutions of polymers useful as the materials of the core and sheath in the fibers of the radiative cooling fabric of Chen in view of Jung and possessing the benefits taught by Chen.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising the polymers taught by Chen having the benefits taught by Chen in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 4, Chen in view of Jung teach the radiative cooling fabric as described above with respect to claims 2 and 3. 
The fiber blend of Fig. 26 specifically comprises 75 vol% PE and 25 vol% PET, which corresponds to 65 wt% PE and 35 wt% PET.
While the fibers may comprise 2 or more polymers including polyethylene, polypropylene, and PET (¶ [0005] and [0047]), Chen in view of Jung fails to specifically teach the core and sheath of the fiber comprises a blend of polyethylene and polypropylene. 
However, given the teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute polypropylene for PET in both the core and sheath, because Chen teaches the fibers may comprise 2 or more polymers and polypropylene may suitably be selected as a polymer. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified fiber would be useful as the fiber in the radiative cooling fabric of Chen in view of Jung and possess the benefits taught by Chen and Jung.  See MPEP 2143.I.(B).
The modified fiber of Chen in view of Jung comprises a blend of polyethylene and polypropylene with a weight ratio of 65 wt% polyethylene and 35% polypropylene in both the core and sheath.
Regarding claim 19, Chen in view of Jung teach the radiative cooling fabric of claim 1, as described above. Chen teaches to create the radiative cooling fabric, the yarn of the fabric is configured to that of a woven fabric (¶ [0055]). 
Chen teaches the radiative cooling fabric is a clothing fabric (¶ [0035]), which one of ordinary skill in the art would understand that to be a clothing fabric, the fabric is placed adjacent to the human body. 
Chen teaches the fabric utilizes the human body’s innate ability to thermally radiate heat as a cooling mechanism during the summer season when environmental temperatures are high (¶ [0033]). Chen further teaches the radiative cooling fabric provides a fully passive means to cool the human body regardless of the physical activity of the user (¶ [0033]). 	
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al WO 2016/044609 A1 (“Chen”) in view of KR 20110015319 A—English translation obtained by Espacenet, hereinafter “Jung”. Supporting evidence provided by Infrared Training Institute, “Infrared Transparent Materials”, JPH 05309138 A—English translation obtained from Espacenet, hereinafter “Nobuchika”--McAmish US 2011/0052913 A1 (“McAmish”) as applied to claim 1 above, and further in view of Beauge-Duget WO 2016091316 A1—English translation obtained from Espacenet, hereinafter “Beauge-Duget”. Supporting evidence provided by the “Germanium” and “Polyethylene terephthalate” pages published by Wikipedia.
Chen in view of Jung fail to teach a volume percentage of the germanium nanoparticles within the core is at least 10%.
Beauge-Duget teach textiles comprising fibers having the ability to emit radiation in far infrared wavelengths (¶ [0011]) by incorporating a mineral filler in raw fiber material before spinning (¶ [0015]). Beauge-Duget teaches these fibers improve blood circulation (¶ [0017]). Beauge-Duget teaches the amount of at least one mineral filler (ceramic particle) represents from 0.5% to 50% with respect to the total mass of fibers in which at least one ceramic particle has been dispersed (¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include germanium nanoparticles in a concentration of 0.5% to 50% with respect to the total mass of fibers in which the germanium nanoparticles have been dispersed, based on the teaching of Beauge-Duget.  The motivation for doing so would have been to further improve blood circulation, as taught by Beauge-Duget.
The fibers of Chen in view of Jung and Beauge-Duget comprise a volume percentage of germanium nanoparticles expected to fall within the claimed range. For example, Chen teaches the fibers in the radiative cooling fabric comprise may comprise polyester (¶ [0005]). Wikipedia teaches the density of germanium is 5.323 g/cm3 and the density of polyethylene terephthalate (a common polyester) is 1.38 g/cm3. A fiber of polyethylene terephthalate having 0.5% to 50% weight germanium nanoparticles comprises a volume percentage of germanium nanoparticles in the range of 0.1% to 11%. The volume percentage of 0.1% to 11% is with respect to the entire fiber—including both the core and sheath. One of ordinary skill in the art would understand the volume percentage of germanium nanoparticles with respect to only the core would be even higher, as the germanium nanoparticles are located only in the core.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al WO 2016/044609 A1 (“Chen”) in view of KR 20110015319 A—English translation obtained by Espacenet, hereinafter “Jung”. Supporting evidence provided by Infrared Training Institute, “Infrared Transparent Materials”, JPH 05309138 A—English translation obtained from Espacenet, hereinafter “Nobuchika”, and McAmish US 2011/0052913 A1 (“McAmish”), as evidenced by “Theory of Measuring Opacity of Rigid Plastics” by Presto Testing Instruments (“Presto”).
Regarding claim 17, Chen in view of Maeda teach the radiative cooling fabric of claim 15, as described above. Chen teaches the individual fibers of the radiative cooling fabric are designed to be optically opaque in the visible wavelength range (¶ [0033]), wherein the visible wavelength range is taught to be 400 nm to 700 nm (¶ [0059]). Chen further teaches Fig. 7 below, which shows the absorptance, reflectance, and transmittance of an ITVOF fabric:

    PNG
    media_image1.png
    531
    423
    media_image1.png
    Greyscale
.
As evidenced by Presto, opacity of a material is equal to 100% - transmittance. As the transmittance of the ITVOF fabric is not more than 0.6 (60%), the opacity of the fabric is at least 40%. 

Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al WO 2016/044609 A1 (“Chen”) in view of KR 20110015319 A—English translation obtained by Espacenet, hereinafter “Jung”. Supporting evidence provided by Infrared Training Institute, “Infrared Transparent Materials”, JPH 05309138 A—English translation obtained from Espacenet, hereinafter “Nobuchika”, and McAmish US 2011/0052913 A1 (“McAmish”) as applied to claim 1 above, and further in view of Carrillo et al. WO 2014/199268 A1 (“Carrillo”).
Per claim 5, Chen fails to teach wherein the fibers further comprise pores. However, Chen does teach the radiative cooling fabric is an infrared-transparent, visible-opaque fabric (ITVOF) and utilizes the human body’s innate ability to thermally radiate heat as a cooling mechanism during the summer season when environmental temperatures are high (¶ [0033]). 
Carrillo teaches a polyolefin material that may be a fibrous material containing porous polyolefin matrix material, wherein a substantial portion of pores are nanopores (pg. 4, lines 7-26 and pg. 5, lines 3-6). Carrillo teaches the nanoporous structure contributes to a reduced density and permeability to water vapors with a relatively high-water vapor transmission rate, a greater degree of flexibility and conformability (pg. 5, line 20-pg. 6, line 24). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to manufacture the fibers of the radiative cooling fabric to contain nanopores, based on the teaching of Carrillo.  The motivation for doing so would have been to lower the density, increase the permeability of water vapors, and increase the flexibility and conformability of the fabric, as taught by Carrillo. One would specifically be motivated to increase the permeability of water vapors because it is well known in the art that a fabric having permeability of water vapors and a high-water vapor transmission rate would allow sweat from a human body easily evaporate, further contributing to a cooling effect.
Chen in view of Jung fail to specifically teach the nanopores are located only within the core of the fiber. However, one of ordinary skill in the art would understand the nanopores may be present in either the sheath, the core, or both.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the nanopores in only the core of the fibers, because it would have been choosing either the sheath, the core, or both, which would have been a choice from a finite number of identified, predictable solutions of a fiber in radiative cooling fabric of Chen in view of Jung and possessing the benefits taught by Chen and Jung.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising nanopores having the benefits taught by Chen, Jung, and Carrillo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 6, Carrillo teaches the nanopores have an average cross-sectional dimension (width or diameter) of about 10 to about 500 nanometers and an average axial dimension (length) in the range of from about 100 to about 1000 nanometers (pg. 5, lines 5-15).
Regarding claim 7, Carrillo teaches the nanopores may constitute about 40 vol.% to about 90 vol.% of the total pore volume in the polyolefin material (pg. 5, lines 16-19) and the total pore volume of the polyolefin material is from about 15% to about 80% per cubic centimeter (pg. 4, lines 27-30). Therefore, the total nanoporous volume percentage in the fiber of Chen in view of Jung and Carrillo is 6% to 72% per cubic centimeter. One of ordinary skill in the art would understand the volume percentage of nanopores with respect to only the core would be even higher, as the nanopores are located only in the core.
Regarding claim 12, Chen in view of Jung and Carrillo teach the radiative cooling fabric of claim 1, as described above. 
While the fibers of the radiative cooling fabric may comprise polyethylene fibers (¶ [0054] and [0069]), Chen fails to specifically teach the core of the fibers comprises polyethylene fibers. 
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select polyethylene as the material for the core of the fibers, because it would have been choosing a specific material exemplified by Chen, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the core in the fibers of the radiative cooling fabric of Chen in view of Jung and Carrillo and possessing the benefits taught by Chen.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising the materials exemplified by Chen having the benefits taught by Chen in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Chen in view of Jung and Carrillo teach the claimed invention above but fail to teach a difference in refractive index between the nanopores and the polyethylene fibers is at least ±1%. It is reasonable to presume that the difference in refractive indices is inherent to Chen in view of Jung and Carrillo. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. For example, in the instant specification Example 1, one embodiment of the claimed invention is nanoporous polyethylene fibers. Chen in view of Jung and Carrillo teach polyethylene fibers comprising nanopores. As both fibers are comprised of the same material (polyethylene) and comprise the same refractive index contrast domains (nanopores), the difference in refractive indices would be the same. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Alternatively, germanium is a material exemplified in the instant specification as suitable for the claimed particulate filler, and that a relative difference in refractive index between refractive index contrast domains and the elongated member may be at least about ±1% (see instant ¶ [0045] and [0047]). It is reasonable to presume that the difference in refractive index between the germanium nanoparticles and the fibers is inherent to Chen in view of Jung and Carrillo. The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. WO 1993009277 A1, see English translation obtained from Global Dossier (“Takahashi-MT”), in view of Mouri et al. US 5,690,922 (“Mouri”) and Noguchi et al. US 5,846,310 (“Noguchi”).
Regarding claims 20 and 22, Takahashi-MT teaches a porous fiber and its manufacturing method (pg. 1, Technical field), wherein the porous fiber is formed from polyolefin resin and a paraffin wax (solvent), wherein the polyolefin resin and paraffin wax are melt-mixed, spun, stretched, and then the paraffin wax is extracted (pg. 2, ¶ 11). Takahashi-MT further teaches the melt spinning machine is preferably a screw type extruder to promote the mixing and kneading of the polyolefin resin and paraffin wax (pg. 2, ¶ 5).
Takahashi-MT fails to teach wherein the porous fiber further contains particulate fillers. However, Takahashi-MT does teach the porous fiber is useful as an adsorbent (pg. 1, Technical field), having deodorant properties (bottom of pg. 2).
Mouri teaches deodorizable fibers which insures efficient elimination of a variety of malodorous components over a long duration of time (col. 2, lines 6-11) comprising deodorizable components (col. 4, lines 56-60) that may further comprise other adsorbing agents such as silicon dioxide (col. 6, lines 27-46). Mouri teaches silicon dioxide enhances the adsorption capacity (col.7, lines 5-10). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the adsorbing agent silicon dioxide in the porous fiber of Takahashi-MT, based on the teaching of Mouri.  The motivation for doing so would have been to enhance the adsorption capacity and insure efficient elimination of odors over a long duration of time, as taught by Mouri.
Mouri teaches the deodorant is added to the spinning solution comprising a fiber-formable polymer so that the deodorant is firmly supported inside of the fiber and hence is hardly left out from the fiber and the deodorant activity can stably be exhibited over a prolonged period of time (col. 12, lines 60-67).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add the silicon dioxide to the spinning solution of Takahashi-MT, wherein the spinning solution comprises the polyolefin resin and paraffin wax, based on the teaching of Mouri.  The motivation for doing so would have been to ensure that the silicon dioxide is firmly supported inside of the fiber and the deodorant activity can stably be exhibited over a prolonged period of time, as taught by Mouri.
As the silicon dioxide is firmly supporting inside of the fiber, the silicon dioxide is dispersed within the fiber.
Takahashi-MT in view of Mouri fail to teach the particle size and standard deviation of the silicon dioxide.
Noguchi teaches spherical SiO2 particles coated with TiO2, Fe2O3, or ZrO2 particles, wherein the SiO2 particles have a size of from 5 to 500 nm and may have a standard deviation of not more than 5% (abstract and col 3, lines 46-48). The SiO2 particles are suitable as filler in organic matrix materials and may be used as a sunscreen agent with the benefits of high absorption and reflection capacity to UV radiation, high transparency to visible light, without a tendency towards agglomeration (abstract, col. 2, 19-22). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select silicon dioxide particles coated with TiO2, Fe2O3, or ZrO2 particles, wherein the SiO2 particles have a size of from 5 to 500 nm and a standard deviation of not more than 5%, based on the teaching of Noguchi.  The motivation for doing so would have been to use a particle that may be used as a sunscreen agent with the benefits of high absorption and reflection capacity to UV radiation, high transparency to visible light, without a tendency towards agglomeration, as taught by Noguchi.
While Noguchi fails to teach the average particle size of the silicon dioxide particles, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a particle size of 50 to 500 nm, which would result in an average particle size of silicon dioxide within the claimed range, because it would have been choosing particle sizes within the range taught by Noguchi, which would have been a choice from a finite number of identified, predictable solutions of particle sizes useful for silicon dioxide in the fibers of Takahashi-MT in view of Mouri and Noguchi and possessing the benefits taught by Takahashi-MT, Mouri, and Noguchi.  One of ordinary skill in the art would have been motivated to produce additional particles comprising particle sizes within the range taught by Noguchi and having the benefits taught by Noguchi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Takahashi-MT in view of Mouri and Noguchi fails to teach wherein the silicon dioxide has a weighted average transmittance of infrared radiation over a wavelength range of 7-14 µm of at least about 40%. However, silicon oxide is a material exemplified in the instant specification as suitable for the claimed particulate filler, and that suitable materials for the fillers have a transmittance of IR radiation at a wavelength of 9.5 µm of at least 40% (see instant ¶ [0047]). It is reasonable to presume that the claimed weighted average transmittance of infrared radiation is inherent to Takahashi-MT in view of Mouri. The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. WO 1993009277 A1, see English translation obtained from Global Dossier (“Takahashi-MT”), in view of Mouri et al. US 5,690,922 (“Mouri”) and Noguchi et al. US 5,846,310 (“Noguchi”) as evidenced by “Polyolefins” by PlasticsEurope (“Polyolefins”) and “Paraffin wax” by ChemicalBook (“Paraffin wax”).
Regarding claims 21 and 23, Takahashi-MT in view of Mouri and Noguchi teach the manufacturing method of the porous fiber of claim 20, as described above. Takahashi-MT teaches an example of manufacturing the porous fiber in Example 1 wherein 100 parts by weight of HDPE (high-density polyethylene) and 100 parts by weight of paraffin wax are mixed to form the fiber (pg. 3). As evidenced by Polyolefins and Paraffin wax, HDPE has a density of 0.93 to 0.97 g/cm3 and Paraffin wax has a density of 0.88-0.92 g/cm3. In this example, a volume percentage of the paraffin wax in the mixture would be in the range of 49-54 vol%.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. WO 1993009277 A1, see English translation obtained from Global Dossier (“Takahashi-MT”), in view of Mouri et al. US 5,690,922 (“Mouri”) and Noguchi et al. US 5,846,310 (“Noguchi”) as described above with respect to claim 20, and further in view of Pike et al. US 5,382,400 (“Pike”).
Takahashi-MT fails to teach wherein the mixture to produce the porous fiber specifically includes both polyethylene and polypropylene. However, Takahashi-MT teaches both polyethylene and polypropylene are suitable as the polyolefin resin used for the porous fiber (pg. 2, ¶ 3). Takahashi-MT further teaches the fiber can be made into a non-woven fabric (pg. 2, ¶ 10).
Pike teaches polymeric materials such as polypropylene have a desirable level of strength but not a desirable level of softness whereas materials such as polyethylene have a desirable level of softness but not a desirable level of strength (col. 1, lines 52-60). Pike teaches nonwoven materials having desirable combinations of physical properties comprise multicomponent or bicomponent fibers (col. 1, lines 61-65). Pike teaches melt spinning multicomponent polymeric filaments comprising first and second polymeric components (col. 3, lines 30-44), wherein the first component preferably comprises polypropylene and the second component preferably includes polyethylene (col. 4, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a polyolefin resin comprising both polyethylene and polypropylene for the formation of the porous fiber, based on the teaching of Pike.  The motivation for doing so would have been to provide a fiber that would give both a desirable level of softness and strength to a nonwoven fabric, as taught by Pike.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶ [0036] of US 2005/0013945 A1